                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF ALABAMA
                                     www.almb.uscourts.gov


In re:                                                      Chapter 11

AGF MACHINERY, LLC,                                         Case No. 20-11029

         Debtor.
                                             /              Emergency Hearing Requested


                       DEBTOR’S EMERGENCY MOTION FOR ENTRY
                      OF INTERIM AND FINAL ORDERS AUTHORIZING
                        USE OF CASH COLLATERAL AND GRANTING
                  REPLACEMENT LIENS PURSUANT TO SECTIONS 105(a),
               361, 363, 541 AND 552 OF THE BANKRUPTCY CODE AND RULE
              4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


                                   0B   STATEMENT OF RELIEF REQUESTED

    The Debtor seeks authority to use cash collateral to fund its operating expenses and the costs of
    administering this Chapter 11 case in accordance with a proposed budget which will be filed with the
    Court in advance of the initial hearing on this motion. The Debtor believes that some or all of the Lenders
    (as defined below) may assert perfected security interests in cash collateral. As adequate protection, the
    Debtor proposes to grant Synovus Bank replacement liens to the same extent, validity, and priority as
    existed as of the Petition Date and to pay accrued interest on a monthly basis on the line of credit with
    Synovus Bank pursuant to the governing loan documents.


         AGF MACHINERY, LLC, as debtor and debtor in possession (the “Debtor”), respectfully

requests the entry of an order authorizing the use of cash collateral and, in support thereof,

represents as follows:

                                                 Jurisdiction

         1.     This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157

and 1334. The subject matter of this motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper in this district pursuant to 28 U.S.C. § 1408.




  Case 20-11029          Doc 14          Filed 08/13/20 Entered 08/13/20 13:28:16               Desc Main
                                          Document     Page 1 of 16
       2.      The statutory predicates for the relief sought herein are Sections 105(a), 361, 363,

541 and 552 of the Bankruptcy Code and Rule 4001 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                                           Background

       3.      On August 12, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

       4.      The Debtor continues to operate its business and manage its property as debtor in

possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       5.      The Debtor is an Alabama limited liability company founded by Jeff Washington

in 2007. The Debtor rents Wacker Neuson, ASV, Sky Jack, Toro, and Husqvarna brand heavy

equipment and machinery (i.e., generators, air compressors, hand-held cutoff saws, skid steer

loaders, track loaders, backhoe loaders, excavators, aerial lifts, boon lifts, and scissor lifts) to

customers in Alabama and the southeastern United States. The Debtor also services and sells

previously-rented heavy equipment and machinery. The Debtor provides its services primarily to

customers in the construction industry. The operates facilities in Dothan, Alabama, and Sylacauga,

Alabama, both of which are leased.

       6.      As of the Petition Date, the Debtor had 24 employees. The Debtor filed this case

in an effort to restructure its debts and reorganize for the benefit of its creditors, customers, and

employees.

                        Summary of Prepetition Secured Indebtedness

       7.      The Debtor’s primary secured creditor is Synovus Bank (“Synovus”), which is

owed approximately $200,993.00 in connection with a prepetition line of credit. Synovus asserts

a first priority perfected security interest in the Debtor’s inventory, equipment, accounts,



                                             2

  Case 20-11029       Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16             Desc Main
                                  Document     Page 2 of 16
instruments, general intangibles, investment property, government payments and programs, and

the cash and non-cash proceeds thereof. In addition, Synovus asserts that its liens secure other

amounts owed by the Debtor to Synovus. 1 Accordingly, Synovus asserts a lien on Cash Collateral
                                                 0F




within the meaning of Section 363(a) of the Bankruptcy Code.

         8.       In addition, prior to the filing of this Chapter 11 case, the Debtor and Interstate

Billing Service, Inc. (“IBS”) executed that certain Dealer Accounts Receivable Agreement,

pursuant to which IBS agreed to factor the Debtor’s accounts receivable. Synovus asserts that

funds received from IBS, which are cash proceeds from the Debtor’s accounts which secure the

Synovus obligations, constitute its Cash Collateral.

         9.       Further, prior to the Petition Date, the Debtor obtained purchase money equipment

financing and/or leases from the following entities (together with Synovus and IBS, the

“Lenders”):

                                                 Lender

                    Bank of the West
                    CIT Bank, N.A.
                    De Lage Landen Financial Services, Inc.
                    First Corporate Solutions, as Representative
                    FirstLease, Inc.
                    GreatAmerica Financial Services Corp.
                    Kubota Credit Corporation, USA
                    Northpoint Commercial Finance, LLC
                    PNC Equipment Finance, LLC
                    ServisFirst Bank
                    Skyjack Financial Services
                    Stearns Bank, N.A.
                    Terex Corp.
                    Terex Financial Services, Inc.
                    U.S. Bank Equipment Finance

1 Synovus also has three secured loans outstanding to the Debtor in connection with the Debtor’s acquisition of certain
trucks and/or trailers. Additionally, Synovus loaned the Debtor approximately $683,000 pursuant to the Paycheck
Protection Program.

                                                      3

    Case 20-11029         Doc 14       Filed 08/13/20 Entered 08/13/20 13:28:16                       Desc Main
                                        Document     Page 3 of 16
                    U.S. Small Business Administration
                    United Leasing, Inc.
                    Wacker Neuson Finance
                    Wacker Neuson Sales Americas, LLC
                    Wells Fargo Bank, N.A.
                    Wells Fargo Commercial Distribution
                    Western Equipment Finance, Inc.


         10.   The Debtor believes that some or all of the Lenders may assert liens on and security

interests in proceeds from any sale or other disposition of the respective equipment or vehicles that

each financed. Synovus asserts that the proceeds, to the extent such proceeds exceed the payoff

of the outstanding purchase money financing, constitute Synovus’s Cash Collateral.

         11.   The Debtor intends to use Cash Collateral to pay operating expenses and the costs

of administering this Chapter 11 case.

         12.   The Debtor reserves all rights with respect to the validity and amount of claims and

liens.

                             Relief Requested and Grounds for Relief

         13.   The Debtor respectfully requests the entry of an interim order in the form attached

hereto as Exhibit A authorizing the use of Cash Collateral, in accordance with a budget to be filed

with the Court in advance of the initial hearing, to fund its operating expenses and costs of

administering this Chapter 11 case to avoid immediate and irreparable harm to the estate pending

a final hearing and the entry of a final order. Specifically, the Debtor intends to use Cash Collateral

pursuant to the interim order for:

               a.        payroll;

               b.        insurance, including worker’s compensation,            health
                         insurance, and general liability insurance;

               c.        payment of utilities;


                                                 4

  Case 20-11029         Doc 14      Filed 08/13/20 Entered 08/13/20 13:28:16             Desc Main
                                     Document     Page 4 of 16
                  d.     other payments necessary to sustain continued business
                         operations;

                  e.     care, maintenance, and preservation of the Debtor’s assets;
                         and

                  f.     costs of administration in this Chapter 11 case.

Except as specifically authorized by law or court order, the Debtor will not use Cash Collateral to

pay pre-petition obligations, or to pay professional expenses, except as approved by the Court.

       14.        The Debtor requests authorization to use Cash Collateral immediately to fund

operating expenses necessary to continue the operation of its business, to maintain the estate, to

maximize the return on its assets, and to otherwise avoid irreparable harm and injury to its business

and the estate.

       15.        There is insufficient time for a full hearing pursuant to Rule 4001(b)(2) of the

Bankruptcy Rules to be held before the Debtor must use Cash Collateral. If this motion is not

considered on an emergency basis and if the Debtor is denied the ability to immediately use Cash

Collateral, there will be a direct and immediate material and adverse impact on the continuing

operations of the Debtor’s business and on the value of its assets. To continue its business activities

in an effort to achieve a successful reorganization, the Debtor must use Cash Collateral in the

ordinary course of business. The inability of the Debtor to meet its ordinary business expenses

will require the Debtor to discontinue normal operations, which will result in irreparable injury to

the Debtor and its chances for reorganization. Any such discontinuation would also materially and

adversely impact the value of the collateral securing any secured indebtedness (the “Collateral”).

Indeed, it is in the best interest of Synovus and all other Lenders that the Debtor use Cash

Collateral, if such usage will preserve the value of the Collateral, subject to the terms of an order

authorizing such usage while protecting the interests of the secured parties.



                                               5

  Case 20-11029         Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16             Desc Main
                                    Document     Page 5 of 16
       16.     “Cash Collateral” is defined as “cash, negotiable instruments, documents of title,

securities, deposit accounts or other cash equivalents in which the estate and an entity other than

the estate have an interest.” 11 U.S.C. § 363(a). Pursuant to Section 363(c)(2) of the Bankruptcy

Code, the Court may authorize the Debtor to use cash collateral as long as the applicable secured

creditors consent or are adequately protected. See, e.g., In re Mellor, 734 F.2d 1396, 1400 (9th Cir.

1984); see also In re McCormick, 354 B.R. 246, 251 (Bankr. C.D. Ill. 2006) (to use the cash

collateral of a secured creditor, the debtor must have the consent of the secured creditor or must

establish to the court that the secured creditor’s interest in the cash collateral is adequately

protected).

       17.     In exchange for the Debtor’s ability to use Cash Collateral in the operation of its

business, the Debtor proposes to grant to Synovus, as adequate protection, replacement liens to the

same extent, validity, and priority as existed on the Petition Date, to be deemed immediately

perfected without the need for further action by Synovus. In other words, the Debtor proposes that

the “floating” liens of Synovus on such assets continue to “float” to the same extent, validity, and

priority as existed on the Petition Date, notwithstanding Section 552 of the Bankruptcy Code. The

Debtor also proposes to pay to Synovus Bank on a monthly basis accrued interest owed on the line

of credit in accordance with the governing loan documents. The Debtor asserts that the interests

of Synovus will be adequately protected by the replacement liens and monthly interest payments.

       18.     If allowed to use Cash Collateral, the Debtor believes that it can stabilize its

business operations and maintain going concern value.            Otherwise, the Debtor’s business

operations will cease and its assets will have only liquidation value.

       19.     This motion is without prejudice to the rights of the Debtor or any other party to

contest the extent, validity and/or priority of the Lenders’ asserted liens.



                                              6

  Case 20-11029        Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16            Desc Main
                                   Document     Page 6 of 16
       WHEREFORE, the Debtor respectfully requests that this Court: (1) enter an interim order

granting this motion and authorizing the interim use of Cash Collateral; (2) schedule an initial

hearing on this motion; (3) schedule a final Cash Collateral hearing in accordance with Bankruptcy

Rule 4001(b)(2); and (4) provide for such other and further relief as may be just and proper.


                                             /s/ Edward J. Peterson
                                             Edward J. Peterson
                                             Alabama Bar No. 1848-E68E
                                             Stichter Riedel Blain & Postler, P.A.
                                             110 East Madison Street, Suite 200
                                             Tampa, Florida 33602
                                             Telephone: (813) 229-0144
                                             Email: epeterson@srbp.com
                                             Attorneys for Debtor



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Debtor’s Emergency

Motion for Entry of Interim and Final Orders Authorizing Use of Cash Collateral and Granting

Replacement Liens Pursuant to Sections 105(a), 361, 363, 541 and 552 of the Bankruptcy Code

and Rule 4001 of the Federal Rules of Bankruptcy Procedure has been furnished on this 13th day

of August, 2020, by either the Court’s CM/ECF system, electronic mail, or U.S. mail to:

All parties receiving CM/ECF service
20 Largest Unsecured Creditors
Secured Creditors on attached Service List

Jayna Lamar, Esq., Counsel for Synovus Bank
(via email: JLamar@maynardcooper.com)

                                             /s/ Edward J. Peterson
                                             Edward J. Peterson




                                             7

  Case 20-11029       Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16            Desc Main
                                  Document     Page 7 of 16
Dell Financial                         Larry and Helen Holcomb           Michael Butler Broadcasting
P.O. Box 81577                         1497 Coosa County Rd. 78          P.O. Box 780146
Austin, TX 78708-1577                  Sylacauga, AL 35151               Tallassee, AL 36078



Rand-Reilly, LLC                       Robert Gardner, Jr.               South Hood, LLC
Data Proucts                           514 N. E. Blvd.                   165 East University Drive
P.O. Box 2029                          Montgomery, AL 36117              Auburn, AL 36830
Tuscaloosa, AL 35403



Spratlin, Ricky                        Susan Y. Hardwick                 Synovus Bank
990 Mahone Barnett Rd.                 1981 Highway 87 S                 c/o Jayna P. Lamar, Esquire
Tuskegee, AL 36083                     Navarre, FL 32566                 jlamar@maynardcooper.com




Tiger Tire & Auto                      Trackunit                         USMD, LLC
1994 Lee Road 137                      700 Commerce Dr., #500            7366 Gulf Blvd.
Auburn, AL 36832                       Oak Brook, IL 60523               Navarre, FL 32566




WMJSHR Investments, LLC
P.O. Box 1207
Dothan, AL 36302




                                       20 Largest Unsecured Creditors




              Case 20-11029   Doc 14    Filed 08/13/20 Entered 08/13/20 13:28:16       Desc Main
                                         Document     Page 8 of 16
Ally Financial                                 Attorney General of the United States   Bank of the West
P.O. Box 8100                                  950 Pennsylvania Ave., N.W.             475 Sansome St., 19th Floor
Dothan, AL 36303                               Washington, DC 20530-0001               NC-Tri-19-A
                                                                                       San Francisco, CA 94111


Chrysler Capital                               CIT Bank, N.A.                          De Lage Landen Financial Services, Inc.
P.O. Box 660335                                10201 Centurion Pakway N., #100         1111 Old Eagle School Rd.
Dallas, TX 75266-0335                          Jacksonville, FL 32256                  Wayne, PA 19087




First Corporate Solutions, as                  FirstLease, Inc.                        Ford Motor Credit Co.
Representative                                 1 Walnut Grove Dr., #300                National Bankruptcy Service Center
914 S. St.                                     Horsham, PA 19044                       P.O. Box 62180
Sacramento, CA 95811                                                                   Colorado Springs, CO 80962


Great America Finance
dba Wacker Neuson Finance                      Interstate Billing Service              Kubota Credit Corporation USA
c/o Mathew M. Cahill, Esquire                  P.O. Box 2250                           4400 Amon Carter Blvd., #100
mcahill@bakerdonelson.com                      Decatur, AL 35609                       Fort Worth, TX 76155




Kubota Credit Corporation, USA                 Northpoint Commercial Finance, LLC      PNC Equipment Finance, LLC
P.O. Box 2046                                  11675 Rainwater Dr., #450               655 Business Center Dr.
Grapevine, TX 76099                            Alpharetta, GA 30009                    Horsham, PA 19044




R. Michael Thompson, Esq.                      ServisFirst Bank                        Skyjack Financial Services
Thompson, O'Brien, Kemp & Nasuti               2500 WoodCrest Place                    207 N. Michigan Ave., #200
40 Technology Pkwy. S., #300                   Birmingham, AL 35209                    Howell, MI 48843
Norcross, GA 30092



Stearns Bank, N.A.                             Synovus Bank                            Terex Corp.
500 13th St.                                   c/o Jayna P. Lamar, Esquire             dba Terex Construction Americas
Albany, MN 56307                               jlamar@maynardcooper.com                8800 Rostin Rd.
                                                                                       Southaven, MS 38671



Terex Financial Services, Inc.                 U.S. Bank                               U.S. Bank Equipment Finance
200 Nyala Farm Rd.                             200 S. 6th St.                          1310 Madrid St., #101
Westport, CT 06880                             Minneapolis, MN 55402                   Marshall, MN 56258-4002




U.S. Small Business Administration             United Leasing, Inc.                    VFS US, LLC
2 North St., #320                              3700 E. Morgan Ave.                     P.O. Box 26131
Birmingham, AL 35203                           Evansville, IN 47715                    Greensboro, NC 27402



Wells Fargo Commercial Distribution            Western Equipment Finance, Inc.
Finance, LLC                                   P.O. Box 640                            Wells Fargo Bank, N.A.
P.O. Box 957408                                Devils Lake, ND 58301                   300 Tri-State International, #400
Schaumburg, IL 60195                                                                   Lincolnshire, IL 60069



                Case 20-11029         Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16            Desc Main
                                                  Document     Page 9 of 16
                             EXHIBIT A




Case 20-11029   Doc 14   Filed 08/13/20 Entered 08/13/20 13:28:16   Desc Main
                         Document      Page 10 of 16
                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA
                                        www.almb.uscourts.gov


In re:                                                         Chapter 11

AGF MACHINERY, LLC,                                            Case No. 20-11029

          Debtor.
                                             /


        INTERIM ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR
       ENTRY OF INTERIM AND FINAL ORDERS AUTHORIZING USE OF CASH
        COLLATERAL AND GRANTING REPLACEMENT LIENS PURSUANT TO
         SECTIONS 105(a), 361, 363, 541 AND 552 OF THE BANKRUPTCY CODE
      AND RULE 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          THIS CASE came before the Court for hearing (the “Hearing”) on _______, 2020, at

__________ m. for consideration of the Debtor’s Emergency Motion for Entry of Interim and

Final Orders Authorizing Use of Cash Collateral and Granting Replacement Liens Pursuant to

Sections 105(a), 361, 363, 541 and 55 of the Bankruptcy Code and Rule 4001 of the Federal Rules

of Bankruptcy Procedure (Doc. No. ****) (the “Motion”) 1. The Motion seeks the entry of interim
                                                                     0F




1   Unless otherwise defined herein, capitalized terms shall have the same meaning ascribed to them in the Motion.


05519353.2
    Case 20-11029          Doc 14       Filed 08/13/20 Entered 08/13/20 13:28:16                    Desc Main
                                        Document      Page 11 of 16
and final orders authorizing the Debtor to use “cash collateral” as defined in Section 363(a) of the

Bankruptcy Code.

       The Court finds that due and sufficient notice of the Motion and the Hearing was provided

to: (i) the Office of the Bankruptcy Administrator for the Middle District of Alabama, (ii) the

Lenders, (iii) all known secured creditors of the Debtor, and (iv) the twenty (20) largest unsecured

creditors of the Debtor, and that no other or further notice is necessary. The Court considered the

Motion, together with the record and the argument of counsel at the Hearing, and it appearing that

the use of cash collateral to the extent provided herein is necessary on an interim basis in order to

avoid irreparable harm to the Debtor, and for the reasons announced on the record at the Hearing

which shall constitute the decision of the Court, it is

       ORDERED that:

       1.      Notice of the Motion and the Hearing on the Motion was adequate and appropriate

in the current circumstances of this Chapter 11 case as contemplated by 11 U.S.C. §102(a) and

Fed. R. Bankr. P. 4001(b)(2).

       2.      The Motion is granted on an interim basis pending a further hearing to be conducted

by the Court on ________________________________.

       3.      All persons and entities owing monies to the Debtor are authorized and directed to

pay the monies to the Debtor, without setoff, which sums shall upon collection by the Debtor

constitute cash collateral (as that term is defined in Section 363(a) of the Bankruptcy Code).

       4.      The Debtor is authorized to use cash collateral including, without limitation, cash,

deposit accounts, accounts receivable, and proceeds from its business operations in accordance

with the budget (the “Budget”), a copy of which is attached hereto as Exhibit A, so long as the

aggregate of all expenses for each week do not exceed the amount in the Budget by more than ten




                                                2
  Case 20-11029        Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16            Desc Main
                                  Document      Page 12 of 16
percent (10%) for any such week on a cumulative basis (the “Variance”). Notwithstanding the

foregoing, subject to the provisions of paragraph eleven of this Order, expenditures in excess of

the Variance or not on the Budget will not be deemed to be unauthorized use of cash collateral

unless the recipient cannot establish that the expense would be entitled to administrative expense

priority if the recipient had extended credit for the expenditure.

       5.        The Debtor shall report to Synovus no later than Friday of each week regarding its

use of cash collateral, and its adherence to the Budget, during the preceding week while this Interim

Order is pending.

       6.        The Debtor is authorized to provide adequate protection, pursuant to sections

363(c)(2)(A) and 363(e) of the Bankruptcy Code, to Synovus pursuant to the terms and conditions

of this Interim Order. As adequate protection with respect to the interests of Synovus in the cash

collateral, Synovus is granted a replacement lien in and upon all of the categories and types of

collateral in which it held a security interest and lien as of the Petition Date to the same extent,

validity and priority that it held as of the Petition Date, which security interests shall be deemed

immediately perfected without the need for further action on the part of Synovus. The Debtor is

also directed to pay to Synovus, as adequate protection, interest accruing on the line of credit on a

monthly basis, in accordance with the governing loan documents.

       7.        The Debtor shall maintain insurance coverage for the Collateral in accordance with

the obligations under the loan and security documents.

       8.        This Order is not and shall not be construed as determinative as to whether or not

any creditor has a valid lien on any property of the Debtor or the estate. This Order is not and shall

not be construed as determinative as to the extent or amount of any secured claim associated with

any such lien.




                                                3
  Case 20-11029        Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16             Desc Main
                                  Document      Page 13 of 16
       9.      This Order is without prejudice to the Debtor’s right to challenge the extent,

validity, or priority of any lien or claim of any creditor, and is likewise without prejudice to the

right of any creditor to seek additional relief concerning cash collateral by subsequent motion and

nothing contained in this Order shall be deemed to constitute a waiver of any party’s rights.

       10.     This Order is without prejudice to the Debtor’s rights to seek authority by separate

motion to pay monies in excess of the amounts set forth in the Budget.

       11.     It shall be an event of default if the Debtor exceeds the Variance without the prior

written consent or subsequent written agreement of Synovus, which consent shall not be

unreasonably withheld for a reasonable and necessary expense that would be entitled to

administrative expense priority if the recipient had extended credit for the expenditure and that

would not cause the Variance to exceed the weekly Budget by more than twenty percent (20%);

provided, however, in the event of a default, the Debtor’s authority to use cash collateral shall

continue until Synovus obtains an order by appropriate motion after notice and hearing requiring

the Debtor to cease using cash collateral.

       12.     It shall be an event of default if the case is dismissed or converted to Chapter 7

during the pendency of this Interim Order.

       13.     In accordance with Rule 4001 of the Bankruptcy Rules, the Court finds the Debtor’s

authorization to use cash collateral pursuant to this Order is necessary to avoid immediate and

irreparable harm to the Debtor’s estate.




                                               4
  Case 20-11029       Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16            Desc Main
                                 Document      Page 14 of 16
       14.     The provisions of this Order shall remain in full force and effect unless modified

or vacated by subsequent order of this Court.

                                    ###END OF ORDER###


 Order drafted by:
 Edward J. Peterson
 Stichter, Riedel, Blain & Postler, P.A.
 110 E. Madison St., #200
 Tampa, FL 33602
 (813) 229-0144
 epeterson@srbp.com




                                               5
  Case 20-11029       Doc 14     Filed 08/13/20 Entered 08/13/20 13:28:16          Desc Main
                                 Document      Page 15 of 16
                              EXHIBIT A




05519353.2
  Case 20-11029   Doc 14   Filed 08/13/20 Entered 08/13/20 13:28:16   Desc Main
                           Document      Page 16 of 16
